DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.


Response to Amendment

The amendment filed 12/15/2020 has been entered. Claims 1-2, 4, 6, 9, 11, 13, 17-19, 22, 25, and 27-29 have been amended. Claims 1-7, 9-15, 17-25, and 27-29 are pending in the application. 




Response to Arguments

Claim Rejections - 35 USC § 103
Regarding the amended independent claims 1 and 17, Applicant argues that Masurekar, Cleary, Salinas and Gaddehosur does not teach or suggest " "accessing a switch comprising a port coupled to a network interface controller of a plurality of network interface controllers available in the host server; configuring a virtual local area network on the port of the switch; and binding the virtual local area network to the network interface controller with the first IP address." 
Regarding the amended independent claim 9, Applicant argues that Singh, Masurekar, Salinas and Gaddehosur does not teach or suggest "accessing a switch comprising a port coupled to a network interface controller of a first plurality of network interface controllers available in the first host server; configuring a virtual local network on the port of the switch; and binding the virtual local area network to the network interface controller with the first IP address."  as required by amended independent claim 9.

Examiner agrees with Applicant’s arguments. In response, Examiner relies on a new combination of references.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-2, 4, 6-7, 17-18, 25, 27 and 29  are rejected under 35 U.S.C. 103 as being unpatentable over Masurekar et al. (US 2017/0317969) in view of Jha et al. (US 2008/0056120) in view of Salinas (US 20130151680) 

   Regarding claim 1, Masurekar discloses: A system comprising: one or more processors (See Masurekar, fig. 9, item 910, “Processor”);
 and one or more non-transitory storage devices storing computing instructions configured to run on the one or more processors
(See Masurekar, [0127] From these various memory units, the processing unit(s) 910 retrieves instructions to execute and data to process in order to execute the processes of the invention.)  
 the host server comprising a plurality of internet protocol (IP) addresses; (See Masurekar, [0035] The logical DHCP server 135 manages static IP addresses, as well as a pool of IP addresses) 
 and binding a first database instance container to a first IP address of the plurality of IP addresses of the host server (See Masurekar, [0002], line 17- As such, a DHCP server can assign IP addresses to data compute nodes that are on different subnets of logical networks even when these subnets have overlapping IP address ranges; [0135], e.g. line 3- However, virtual machines are merely one example of data compute nodes (DCNs) or data compute end nodes, also referred to as addressable nodes. DCNs may include non-virtualized physical hosts, virtual machines, containers that run on top of a host operating system without the need for a hypervisor or separate operating system, and hypervisor kernel network interface modules. (Note: Examiner interprets that “data compute nodes” as containers); see also [0010] Since a DHCP packet is a broadcast packet, when a data compute node (e.g., a virtual machine, a container, a namespace, etc.) sends out a DHCP request packet for example to request an IP address, the logical switch to which the DCN is coupled, forwards the packet to all destinations on the logical switch; [0096], line 11- the management plane generates one or more DHCP configuration databases (e.g., stored in one or more edge nodes that implement the DHCP server modules) that keep the DHCP profile's data and logical servers' data for each logical network; [0135], line 5- DCNs may include non-virtualized physical hosts, virtual machines, containers that run on top of a host operating system without the need for a hypervisor or separate operating system, and hypervisor kernel network interface modules.)  
  However Masurekar does not clearly disclose: and perform: creating a bonded network interface on a host server; such that a first database deployed inside the first database instance container has direct access to the host server, wherein binding the first database instance container to the first IP address comprises: accessing a switch comprising a port coupled to a network interface controller of a plurality of network interface controllers available in the host server;  configuring a virtual local area network on the port of the switch; and binding the virtual local area network to the network interface controller with the first IP address.   
    However Jha discloses: 
 and perform: creating a bonded network interface on a host server (Jha, [0015], line 8- the NICs 151, 152 and 153 are configured as team, sharing a common IP address and having separate MAC addresses. Importantly, the team is represented to the operating system 111 and the application program 110 as a single "virtual" NIC, as opposed to a collection of three related NICs. The single logical NIC 112 constitutes this virtual NIC; abstract- aggregating a plurality of NICs in a computing device into a single logical NIC as seen by that computing device's operating system;)
wherein binding the first database instance container to the first IP address comprises: accessing a switch comprising a port coupled to a network interface controller of a plurality of network interface controllers available in the host server; (Jha, [0019], line 2- The switch 104 is coupled to the remote machine 106 through a network interface 105 and is coupled to NICs 151, 152 and 153 through network interfaces 107, 108 and 109, respectively.)
configuring a virtual local area network on the port of the switch; (Jha, [0035]  the computing device 102 may have one or more VLAN assigmnents that are common to each of NICs 151, 152 and 153 in the team. Each such VLAN assignment represents an IP address for the computing device 102 within the IP address range defined for that VLAN; [0019], line 2-The switch 104 is coupled to the remote machine 106 through a s coupled to NICs 151, 152 and 153 through network interfaces 107, 108 and 109, respectively. [0032], e.g. line 11- The networking protocol for a NIC to request and receive a credential from an 802.lX-compatible switch is well known to those skilled in the art.) 
and binding the virtual local area network to the network interface controller with the first IP address. (Jha, [0035], line 6- Further, for each VLAN, there is a separate binding between the single logical NIC 112 and the TCP/IP stack 121 for exchanging TCP/IP communications associated with the VLAN. The procedure for configuring a range of IP addresses as a VLAN and assigning machines to the VLAN is well known to those skilled in the art) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Masurekar with the teaching of Jha to provide a reliable and persistent interface to the operating system and to the network hardware, thereby improving the reliability and ease-of-configuration of the computing device and also to improve communications security by supporting the 802.lX and the 802 .1 Q networking standards. (Jha, abstract); 
   However Masurekar in view of Jha does not clearly disclose: 
such that a first database deployed inside the first database instance container has direct access to the host server.    
  However Salinas discloses: 
such that a first database deployed inside the first database instance container has direct access to the host server.  (Salinas [0016], line 5- embodiments may implement such database operations using container-based virtualization in which faster access times can be realized due to the direct interaction between a database instance in the container and a physical mass storage device such as disk-based storage of a host computing platform including the container.  In this way, the overhead consumed in conventional virtualization environments to interface with a virtual hard disk interposed between a guest and an underlying physical storage device can be avoided; see also [0025], line 8- Given the container-based virtualization, container can communicate directly with a mass storage, which in the embodiment of FIG. 1 can be a local hard 
drive of the host.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Masurekar in view of Jha with the teaching of Salinas to provide wide scalability of databases for multiple customers of a datacenter (Salinas, [0008]) and also faster access times can be realized due to the direct interaction between a database instance in the container (Salinas, [0016]) 


   Regarding claim 2, Masurekar in view of Jha in view of Salinas discloses all of the features with respect to claim 1 as outlined above. Masurekar fails to disclose: wherein creating the bonded network interface comprises aggregating the plurality of network interface controllers available in the host server while the bonded network interface is in an active-active mode. 
  However Jha discloses:
wherein creating the bonded network interface comprises aggregating the plurality of network interface controllers available in the host server while the bonded network interface is in an active-active mode. (Jha [0009], e.g. line 4- The computing device includes a first network interface card (NIC) and a second NIC configured as a team of NICs, an operating system that includes a software stack for managing network connections, a network resource manager configured to perform load balancing and fail-over operations, where each of the first NIC and the second NIC is coupled to the network resource manager; [0004], e.g. line 8- One aspect of using this team configuration is that network traffic between the computing device and other computing devices in the network may be distributed among the NICs in the team such that the overall throughput of the team may be maximized. This type of operation is referred to as "load balancing." Another aspect of using a team configuration is that network traffic may be migrated from a nonfunctional or unreliable NIC within the team to a functional or more reliable NIC within the team. This type of operation is referred to as "fail-over.")
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Masurekar with the teaching of Jha to provide a reliable and persistent interface to the operating system and to the network hardware, thereby improving the reliability and ease-of-configuration of the computing device and also to improve communications security by supporting the 802.lX and the 802 .1 Q networking standards. (Jha, abstract); 

    

     Regarding claim 4, Masurekar in view of Jha in view of Salinas discloses all of the features with respect to claim 1 as outlined above. Claim 4 further recites: wherein the one or more non-transitory storage devices storing the computing instructions are configured to run on the one or more processors and further perform: binding a second database instance container to a second IP address of the plurality of  IP addresses of the host server (See Masurekar, [0002], line 17- As such, a DHCP server can assign IP addresses to data compute nodes that are on different subnets of logical networks even when these subnets have overlapping IP address ranges; [0135], e.g. line 3- However, virtual machines are merely one example of data compute nodes (DCNs) or data compute end nodes, also referred to as addressable nodes. DCNs may include non-virtualized physical hosts, virtual machines, containers that run on top of a host operating system without the need for a hypervisor or separate operating system, and hypervisor kernel network interface modules. (Note: Examiner interprets that “data compute nodes” as containers); see also [0010] Since a DHCP packet is a broadcast packet, when a data compute node (e.g., a virtual machine, a container, a namespace, etc.) sends out a DHCP request packet for example to request an IP address, the logical switch to which the DCN is coupled, forwards the packet to all destinations on the logical switch; [0096], line 11- the management plane generates one or more DHCP configuration databases (e.g., stored in one or more edge nodes that implement the DHCP server modules) that keep the DHCP profile's data and logical servers' data for each logical network; [0135], line 5- DCNs may include non-virtualized physical hosts, virtual machines, containers that run on top of a host operating system without the need for a hypervisor or separate operating system, and hypervisor kernel network interface modules.)  

such that a second database deployed inside the second database instance container has direct access to the host server 
  However Salinas discloses:
such that a second database deployed inside the second database instance container has direct access to the host server (See Salinas, [0036] In general, during creation of a database instance within a container, guest 346 can communicate with a package manager 350 to request instantiation of the database instance; [0003], line 4- one or more containers each including a database instance and at least one database; [0027], line 13- each container can include a database instance (and multiple databases); [0016] In various embodiments, a database as a service (DBaaS) can be provided in a multi-tenant datacenter environment.  By provision of a DBaaS, users of the datacenter can perform database operations with great scalability and improved access times.  As will be discussed herein, embodiments may implement such database operations using container-based virtualization in which faster access times can be realized due to the direct interaction between a database instance in the container and a physical mass storage device such as disk-based storage of a host computing platform including the container.  In this way, the overhead consumed in conventional virtualization environments to interface with a virtual hard disk interposed between a guest and an underlying physical storage device can be avoided. )  
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Masurekar in view of Jha with the teaching of Salinas to provide wide scalability of databases for multiple customers of a datacenter (Salinas, [0008]) and also faster access times can 

  Regarding claim 6, Masurekar in view of Jha in view of Salinas discloses all of the features with respect to claim 4 as outlined above. Claim 6 further recites: wherein the one or more non-transitory storage devices storing the computing instructions are configured to run on the one or more processors and further perform: automatically allocating and deallocating the first IP address to the first database instance container; (See Masurekar, [0002], line 17- As such, a DHCP server can assign IP addresses to data compute nodes that are on different subnets of logical networks even when these subnets have overlapping IP address ranges;  [0096], line 4- For example, if the user defines a particular lease time (for IP address) for a logical DHCP server, when the DHCP server module specifies the lease time for a DCN's IP address , the module uses the particular lease time specified in the logical server definition and not the general lease time that is specified in the DHCP profile based on which the logical DHCP server is defined;  [0135], e.g. line 3- However, virtual machines are merely one example of data compute nodes (DCNs) or data compute end nodes, also referred to as addressable nodes. DCNs may include non-virtualized physical hosts, virtual machines, containers that run on top of a host operating system without the need for a hypervisor or separate operating system, and hypervisor kernel network interface modules. (Note: Examiner interprets that “data compute nodes” as containers))
automatically allocating and deallocating the second IP address to the second database instance container; and automatically allocating and deallocating an additional IP address of the plurality of  IP addresses to an additional database instance container.  (Note: Masurekar’s assigning IP addresses to containers and leasing IP addresse procedure may be repeated for containers)
   

   Regarding claim 7, Masurekar in view of Jha in view of Salinas discloses all of the features with respect to claim 1 as outlined above. Masurekar in view of Jha fails to disclose: wherein the one or more non-transitory storage devices storing the computing instructions are configured to run on the one or more processors and further perform: receiving a request from an input device to deploy the first database inside the first database instance container; transmitting an instruction from an output device to deploy the first database inside the first database instance container responsive to the request from the input device to deploy the first database inside the first database instance container; and facilitating a display on a device that the first database has been deployed inside the first database instance container.  
     However Salinas discloses: 
wherein the one or more non-transitory storage devices storing the computing instructions are configured to run on the one or more processors and further perform: receiving a request from an input device to deploy the first database inside the first database instance container; transmitting an instruction from an output device to deploy the first database inside the first database instance container responsive to the request from the input device to deploy the first database inside the first database instance container; and facilitating a display on a device that the first database has been deployed inside the first database instance container.  (See Salinas - Fig. 6, item 410 “Receive Database Creation Request In Scheduler”; [0031], e.g. line 4- Incoming database requests 205 from end users can be communicated, e.g., via a public application programming interface (API) to an application server 210…line 10- In turn, application server 210 can communicate the requests to a scheduler 220; see [0004]-[0005], e.g. [0004] Responsive to a customer request, a scheduler can automatically identify one of the computing hosts to handle the database service for the customer. In addition, a package manager may be coupled to the computing hosts to provide a database instance to a container responsive to a request from a guest operating system (OS) within the container; [0036] In general, during creation of a database instance within a  container, guest 346 can communicate with a package manager 350 to request  instantiation of the database instance; [0018], line 8- Of course, many different types of computing hosts exist, such as different flavors of servers which typically include additional hardware components such as network interface cards (NICs), other I/0 devices, additional computing resources and so forth.)
  Therefore, it would have been obvious to a person of ordinary skill in the art at before the effective filing date of the claimed invention to incorporate the teaching of Masurekar in view of Jha with the teaching of Salinas to provide wide scalability of databases for multiple customers of a datacenter (Salinas, [0008]) and also faster access times can be realized due to the direct interaction between a database instance in the container (Salinas, [0016])
   Regarding claim 17, Masurekar discloses:  A method, comprising: allocating a first pool of a first plurality of internet protocol (IP) addresses to a first host server; 602093455.37Attorney Docket No.: 2284US01/1761284.592 allocating a second pool of a second plurality of IP addresses to a second host server, wherein the first plurality of IP addresses are different from and non- overlapping with the second plurality of IP addresses; (See Masurekar , [0002], line 17- As such, a DHCP server can assign IP addresses to data compute nodes that are on different subnets of logical networks even when these subnets have overlapping IP address ranges; [0135], e.g. line 3- However, virtual machines are merely one example of data compute nodes (DCNs) or data compute end nodes, also referred to as addressable nodes. DCNs may include non-virtualized physical hosts, virtual machines, containers that run on top of a host operating system without the need for a hypervisor or separate operating system, and hypervisor kernel network interface modules; [0035] The logical DHCP server 135 manages static IP addresses, as well as a pool of IP addresses; [0048] different logical DHCP servers of a first set of logical networks may be mapped to a first DHCP server module that executes on a first edge node (in a first edge cluster), while the logical DHCP servers of a second set of logical networks are mapped to a second DHCP server module that executes on a second edge node (e.g., in the same first edge cluster or a different, second edge cluster); [0107] e.g. line 1, a logical router that acts as a relay agent couples to a logical switch that is connected to a logical DHCP server …line 12, embodiments require the two logical switches to be on two different subnets of the logical network (i.e., two subnets that do not have overlapping IP address ranges); [0046], line 5- different subsets of DCNs reside on different host machines that also execute the MFEs.) 
binding a first database instance container to a first IP address of the first pool of the first plurality of IP addresses; and binding a second database instance container to a second IP address of the second pool of the second plurality of IP addresses (See Masurekar , [0002], line 17- As such, a DHCP server can assign IP addresses to data compute nodes; [0135], e.g. line 3- However, virtual machines are 
   However Masurekar does not clearly disclose:
creating a first bonded network interface at the first host server; creating a second bonded network interface at the second host server;
to the first bonded network interface; such that a first database deployed inside the first database instance container has direct access to the first host server; and also to the second bonded network interface; such that a second database inside the second database instance container has direct access to the second host server, wherein binding the first database instance container to the first IP address comprises: accessing a switch comprising a port coupled to a network interface controller of a first plurality of network interface controllers available in the first host server; configuring a virtual local area network on the port of the switch; and binding the virtual local area network to the network interface controller with the first IP address.
   However Jha discloses: creating a first bonded network interface at the first host server; creating a second bonded network interface at the second host server; 
and also  to the first bonded network interface; and also to the second bonded network interface;  (Jha, [0015], line 8- the NICs 151, 152 and 153 are configured as team, sharing a common IP address and having separate MAC addresses. Importantly, the team is represented to the operating system 111 and the application program 110 as a single "virtual" NIC, as opposed to a collection of three related NICs. The single logical NIC 112 constitutes this virtual NIC; abstract- aggregating a plurality of NICs in a computing device into a single logical NIC as seen by that computing device's operating system;)
wherein binding the first database instance container to the first IP address comprises: accessing a switch comprising a port coupled to a network interface controller of a first plurality of network interface controllers available in the first host server; (Jha, [0019], line 2- The switch 104 is coupled to the remote machine 106 through a network interface 105 and is coupled to NICs 151, 152 and 153 through network interfaces 107, 108 and 109, respectively.)
 configuring a virtual local area network on the port of the switch; (Jha, [0035]  the computing device 102 may have one or more VLAN assigmnents that are common to each of NICs 151, 152 and 153 in the team. Each such VLAN assignment represents an IP address for the computing device 102 within the IP address range defined for that VLAN; [0019], line 2-The switch 104 is coupled to the remote machine 106 through a network interface 105 and is coupled to NICs 151, 152 and 153 through network interfaces 107, 108 and 109, respectively. [0032], e.g. line 11- The networking protocol for a NIC to request and receive a credential from an 802.lX-compatible switch is well known to those skilled in the art.) 
and binding the virtual local area network to the network interface controller with the first IP address. (Jha, [0035], line 6- Further, for each VLAN, there is a separate binding between the single logical NIC 112 and the TCP/IP stack 121 for exchanging TCP/IP communications associated with the VLAN. The procedure for configuring a range of IP addresses as a VLAN and assigning machines to the VLAN is well known to those skilled in the art) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Masurekar with the teaching of Jha to provide a reliable and persistent interface to the operating system and to the network hardware, thereby improving the reliability and ease-of-configuration of the computing device and also to improve communications security by supporting the 802.lX and the 802 .1 Q networking standards. (Jha, abstract); 
  However Masurekar in view of Jha does not clearly disclose: 
such that a first database deployed inside the first database instance container has direct access to the first host server; such that a second database deployed inside the second database instance container has direct access to the second host server.   
   However Salinas discloses:
such that a first database deployed inside the first database instance container has direct access to the first host server; such that a second database deployed inside the second database instance container has direct access to the second host server.   (Salinas, [0036] In general, during creation of a database instance within a container, guest 346 can communicate with a package manager 350 to request instantiation of the database instance; [0003], line 4- one or more containers each including a database instance and at least one database; [0027], line 13- each container can include a database instance (and multiple databases);  [0016], line 5- embodiments may implement such database operations using container-based virtualization in which faster access times can be realized due to the direct interaction between a database instance in the container and a physical mass storage device such as disk-based storage of a host computing platform including the container.  In this way, the overhead consumed in conventional virtualization environments to interface with a virtual hard disk interposed between a guest and an underlying physical storage device can be avoided.)
  Therefore, it would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to incorporate the teaching of Masurekar in view of Jha  with the teaching of Salinas to provide wide scalability of databases for multiple customers of a datacenter (Salinas, [0008]) and also faster access times can be realized due to the direct interaction between a database instance in the container (Salinas, [0016]) 
 
   Regarding claim 18, Masurekar in view of Jha in view of Salinas discloses all of the features with respect to claim 17 as outlined above. Masurekar does not clearly disclose:   the method further comprises cabling the first host server and the second host server for network aggregation; creating the first bonded network interface at the first host server comprises creating the first bonded network interface in active-active mode by aggregating the first plurality of network interface controllers available in the first host server; and creating the second bonded network interface at the second host server comprises creating the second bonded network interface in active-active mode by aggregating a second plurality of network interface controllers available in the second host server. 
   However Jha discloses: 
the method further comprises cabling the first host server and the second host server for network aggregation; creating the first bonded network interface at the first host server comprises creating the first bonded network interface in active-active mode by aggregating a plurality of network interface controllers available in the first host server; and creating the second bonded network interface at the second host server comprises creating the second bonded network interface in active-active mode by aggregating a plurality of network interface controllers available in the second host server. (Jha, [0015], line 8- the NICs 151, 152 and 153 are configured as team, sharing a common IP address and having separate MAC addresses. Importantly, the team is represented to the operating system 111 and the application program 110 as a single "virtual" NIC, as opposed to a collection of three related NICs. The single logical NIC 112 constitutes this virtual NIC; abstract- aggregating a plurality of NICs in a computing device into a single logical NIC as seen by that computing device's operating system; (Jha [0009], e.g. line 4- The computing device includes a first network interface card (NIC) and a second NIC configured as a team of NICs, an operating system that includes a software stack for managing network connections, a network resource manager configured to perform load balancing and fail-over operations, where each of the first NIC and the second NIC is coupled to the network resource manager; [0004], e.g. line 8- One aspect of using this team configuration is that network traffic between the computing device and other computing devices in the network may be distributed among the NICs in the team such that the overall throughput of the team may be maximized. This type of operation is referred to as "load balancing." Another aspect of using a team configuration is that network traffic may be migrated from a nonfunctional or unreliable NIC within the team to a functional or more reliable NIC within the team. This type of operation is referred to as "fail-over.")   



   Regarding claim 25, Masurekar in view of Jha in view of Salinas discloses all of the features with respect to claim 17 as outlined above. Masurekar in view of Jha does not clearly disclose:  receiving a request from an input device to deploy the first database instance container at the first host server; receiving a request from the input device to deploy the second database instance container at the second host server; transmitting an instruction from an output device to deploy the first database instance container at the first host server responsive to the request from the input device to deploy the first database instance container at the first host server; transmitting an instruction from the output device to deploy the second database instance container at the second host server responsive to the request from the input device to deploy the second database instance container at the second host server; facilitating displaying on a device of the first host server at which the first database instance container has been deployed; and facilitating displaying on a device of the second host server at which the second database instance container has been deployed.  
     However Salinas discloses:
receiving a request from an input device to deploy the first database instance container at the first host server; receiving a request from the input device to deploy the second database instance container at the second host server; transmitting an instruction from an output device to deploy the first database instance container at the first host server responsive to the request from the input device to deploy the first database instance container at the first host server; transmitting an instruction from the output device to deploy the second database instance container at the second host server responsive to the request from the input device to deploy the second database instance container at the second host server; facilitating displaying on a device of the first host server at which the first database instance container has been deployed; and facilitating displaying on a device of the second host server at which the second database instance container has been deployed.  (See Salinas - Fig. 6, item 410 “Receive Database Creation Request In Scheduler”; [0031], e.g. line 4- Incoming database requests 205 from end users can be communicated, e.g., via a public application programming interface (API) to an application server 210…line 10- In turn, application server 210 can communicate the requests to a scheduler 220; see [0004]-[0005], e.g. [0004] Responsive to a customer request, a scheduler can automatically identify one of the computing hosts to handle the database service for the customer. In addition, a package manager may be coupled to the computing hosts to provide a database instance to a container responsive to a request from a guest operating system (OS) within the container; [0036] In general, during creation of a database instance within a  container, guest 346 can communicate with a package manager 350 to request  instantiation of the database instance; [0018], line 8- Of course, many different types of computing hosts exist, such as different flavors of servers which typically include I/0 devices, additional computing resources and so forth.)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Masurekar in view of Jha with the teaching of Salinas to provide wide scalability of databases for multiple customers of a datacenter (Salinas, [0008]) and also faster access times can be realized due to the direct interaction between a database instance in the container (Salinas, [0016])   


  Regarding claim 27, Masurekar in view of Jha in view of Salinas discloses all of the features with respect to claim 1 as outlined above. Claim 27 further recites: wherein the first database instance container is bound to the first IP address of the host server without a virtual network layer. (See Masurekar, [0002], line 17- As such, a DHCP server can assign IP addresses to data compute nodes that are on different subnets of logical networks even when these subnets have overlapping IP address ranges; [0135], e.g. line 3- However, virtual machines are merely one example of data compute nodes (DCNs) or data compute end nodes, also referred to as addressable nodes. DCNs may include non-virtualized physical hosts, virtual machines, containers that run on top of a host operating system without the need for a hypervisor or separate operating system, and hypervisor kernel network interface modules. (Note: Examiner interprets that “data compute nodes” as containers); see also [0010] Since a DHCP packet is a broadcast packet, when a data compute node (e.g., a virtual machine, a container, a namespace, etc.) sends out a DHCP request packet for example to request an IP address, the logical switch to which the DCN is coupled, forwards the packet to all generates one or more DHCP configuration databases (e.g., stored in one or more edge nodes that implement the DHCP server modules) that keep the DHCP profile's data and logical servers' data for each logical network; [0135], line 5- DCNs may include non-virtualized physical hosts, virtual machines, containers that run on top of a host operating system without the need for a hypervisor or separate operating system, and hypervisor kernel network interface modules.)  

  Regarding claim 29, Masurekar in view of Jha in view of Salinas discloses all of the features with respect to claim 17 as outlined above. Masurekar discloses:  
 wherein the first database instance container is bound to the first routable IP address of the first pool of the first plurality of routable IP addresses without a virtual network layer. (See Masurekar, [0002], line 17- As such, a DHCP server can assign IP addresses to data compute nodes that are on different subnets of logical networks even when these subnets have overlapping IP address ranges; [0135], e.g. line 3- However, virtual machines are merely one example of data compute nodes (DCNs) or data compute end nodes, also referred to as addressable nodes. DCNs may include non-virtualized physical hosts, virtual machines, containers that run on top of a host operating system without the need for a hypervisor or separate operating system, and hypervisor kernel network interface modules. (Note: Examiner interprets that “data compute nodes” as containers); see also [0010] Since a DHCP packet is a broadcast packet, when a data compute node (e.g., a virtual machine, a container, a namespace, etc.) sends out a DHCP request packet for example to request an IP address, the logical switch to which the DCN is coupled, forwards the packet to all destinations on the logical switch; [0096], line 11- the management plane generates one or more DHCP databases (e.g., stored in one or more edge nodes that implement the DHCP server modules) that keep the DHCP profile's data and logical servers' data for each logical network; [0135], line 5- DCNs may include non-virtualized physical hosts, virtual machines, containers that run on top of a host operating system without the need for a hypervisor or separate operating system, and hypervisor kernel network interface modules.)  

   

Claims 3, 5 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Masurekar et al. (US 2017/0317969) in view of Jha et al. (US 2008/0056120) in view of Salinas (US 20130151680)  in further view of Singh et al. (US 9,256,467)

   Regarding claim 3, Masurekar in view of Jha in view of Salinas discloses all of the features with respect to claim 1 as outlined above. Masurekar in view of Jha in view of Salinas fails to disclose: wherein the one or more non-transitory storage devices storing the computing instructions are configured to run on the one or more processors and further perform : storing application data of the first database instance container in a persistent file system and outside the first database instance container.  
       However Singh discloses: 
wherein the one or more non-transitory storage devices storing the computing instructions are configured to run on the one or more processors and further perform : storing application data of the first database instance container in a persistent file system and outside the first database instance container.  (See Singh, column 15, line 21- The container service 200 may also allow data volumes to be linked to containers. Such data volumes may be designated directories within a container, and may be shared with one or more other containers, that may bypass the default file system of the container instance. In In this manner, data may be stored persistently and shared among other containers within the container instance; see also column 15, line 32- The container service 200 may utilize other data storage services, such as the on-demand data storage service 1514 or the block-level data storage service 1510 of FIG. 2, of the computing resource service provider for providing the storage for the data volume; column 35, line 19- A block-level storage device may enable the persistent storage of data used/generated by a corresponding virtual computer system; column 6, line 39, because the services provided by the container service 200 exist outside and separate from the container instances 218, the customers 202 need not install individual software applications within their respective container instances 218 to provide the functionality afforded by the services.) 
       Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Masurekar in view of Jha in view of Salinas with the teaching of Singh to store the information in the database whereupon the container manager backend services can read the information.  (Singh, column 13, line 33) 



    Regarding claim 5, Masurekar in view of Jha in view of Salinas discloses all of the features with respect to claim 4 as outlined above. Claim 5 further recites: the first database instance container belongs to a first cluster; and the second database instance container belongs to a second cluster that is different from and non-overlapping with the first cluster. (See Masurekar -[0048]  each set of defined logical DHCP servers gets mapped to a physical DHCP server operating in an edge node of an edge cluster in order to enable scalability. That is, for example, different logical DHCP servers of a first set of logical networks may be mapped to a first DHCP server module that executes on a first edge node (in a first edge cluster), while the logical DHCP servers of a second set of logical networks are mapped to a second DHCP server module that executes on a second edge node (e.g., in the same first edge cluster or a different, second edge cluster).     
  However Masurekar in view of Jha in view of Salinas does not clearly disclose:
the first database instance container belongs to a first cluster; and the second database instance container belongs to a second cluster that is different from and non-overlapping with the first cluster.800755.10 35Docket No. WMT-16-006-US/0398055 
  However Singh discloses:
the first database instance container belongs to a first cluster; and the second database instance container belongs to a second cluster that is different from and non-overlapping with the first cluster.800755.10 35Docket No. WMT-16-006-US/0398055  (See Singh, column 2, lines 4-11, creating clusters of software container instances for running software containers for customers of a computing resource service provider… software container instances may be registered or deregistered from the cluster as needed to fit the needs of the customer; column 5, line 8- the customer 102 may have more than one cluster. Thus, the customer 102 may launch one or more clusters and then manage user and application isolation of the containers 118 within each cluster through application programming interface calls; column 6, line 53- For example, the customer may specify that "instances 1-10" should comprise a first cluster and "instances 11-15" should comprise a second cluster. Thereafter, when the customer submits a launch request for a container, the customer may specify whether the container should be launched in the first cluster or the second cluster. Each cluster may have a cluster identifier (ID) that uniquely distinguishes the clusters from each other.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Masurekar in view of Jha in view of Salinas with the teaching of Singh to provide different clusters for different types of tasks, (Singh, column 6, line 63) and also to register or deregister the software container instances from the cluster as needed to fit the needs of the customer. (Singh, column 2, lines 9-11)

 
   Regarding claim 20, Masurekar in view of Jha in view of Salinas discloses all of the features with respect to claim 17 as outlined above. Masurekar in view of Jha in view of Salinas does not clearly disclose: 
 mapping a first persistent file system of the first host server to a predetermined first host level volume; mapping a second persistent file system of the second host server to a predetermined second host level volume; storing data for the first database instance container outside the first database instance container and in the first persistent file system; and storing data for the second database instance container outside the second database instance container and in the second persistent file system.  
   However Singh discloses:
mapping a first persistent file system of the first host server to a predetermined first host level volume; mapping a second persistent file system of the second host server to a predetermined second host level volume; (See Singh, column 15, line 21- The container service 200 may also allow data volumes to be linked to containers. Such data volumes may be designated directories within a container, and may be shared with one or more other containers, that may bypass the default file system of the container instance. In this manner, data may be stored 25 persistently and shared among other containers within the container instance. The data volume may be configured through entries in the task definition file. In some implementations, creation and selection of one or more data volumes for a container may be achieved through a user interface configured for that purpose that communicates to the front-end service 204; see also  column 11, line 49-  As an example, a container instance of a customer may be mapped to a block-level storage volume of a block-level storage service of a computing resource service provider, and the containers within the instance may each be configured to be able to read from and/or write to the block level storage volume.)
  storing data for the first database instance container outside the first database instance container and in the first persistent file system; and storing data for the second database instance container outside the second database instance container and in the second persistent file system.  (See Singh, figure 2, container instance 1-M; column 36, line 26- The container service 1522 is configured to create and manage software containers and container instances for the customers 1504 of the  may also allow data volumes to be linked to containers. Such data volumes may be designated directories within a container, and may be shared with one or more other containers, that may bypass the default file system of the container instance. In In this manner, data may be stored persistently and shared among other containers within the container instance; see also column 15, line 32- The container service 200 may utilize other data storage services, such as the on-demand data storage service 1514 or the block-level data storage service 1510 of FIG. 2, of the computing resource service provider for providing the storage for the data volume; column 35, line 19- A block-level storage device may enable the persistent storage of data used/generated by a corresponding virtual computer system; column 6, line 39, because the services provided by the container service 200 exist outside and separate from the container instances 218, the customers 202 need not install individual software applications within their respective container instances 218 to provide the functionality afforded by the services; column 5, line 21-  Thus, the containers 118 may each run on an operating system ( e.g., using memory, CPU, and storage allocated by the operating system) an operating system of the container instance 114 and execute in isolation from each other (e.g., each container may have in isolated view of the file system of the operating system)) 
       Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Masurekar in view of Jha in view of Salinas with the teaching of Singh to store the information in the database whereupon the container manager backend services can read the information.  (Singh, column 13, line 33) 


   Regarding claim 21, Masurekar in view of Jha in view of Salinas discloses all of the features with respect to claim 17 as outlined above. Masurekar in view of Jha in view of Salinas does not clearly disclose:   limiting one or more amounts of a central processing unit (CPU) allocated for one or more of the first database instance container  or the second database instance container; guaranteeing the one or more amounts of the CPU allocated for one or more of the first database instance container  or the second database instance container; limiting one or more amounts of memory allocated for one or more of the first database instance container or the second database instance container; and guaranteeing the one or more amounts of the memory allocated for one or more of the first database instance container or the second database instance container.  
    However Singh discloses:
limiting one or more amounts of a central processing unit (CPU) allocated for one or more of the first database instance container  or the second database instance container; guaranteeing the one or more amounts of the CPU allocated for one or more of the first database instance container  or the second database instance container; limiting one or more amounts of memory allocated for one or more of the first database instance container or the second database instance container; and guaranteeing the one or more amounts of the memory allocated for one or more of the first database instance container or the second database instance container.  (See Singh, column 5, line 21-  Thus, the containers 118 may each run on an operating system ( e.g., using memory, CPU, and storage allocated by the operating system) an operating system of the container instance 114 and execute in isolation from each other (e.g., each container may have in isolated view of the file system of the 
 { 'db':
 { 'Image': 'forest/postgresql',
'Ports': ['5432'],
'CPU' : 1000,
'Memory': 1073741824
},
See also column 4, lines 1-27, e.g. line 10- The example task definition specifies that a first task, entitled "db," has a software image located at the path "forest/ postgresql." The first task is allocated processing shares of 1,000 and 1 gigabyte of memory, and the first task uses port 5432.)   
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Masurekar in view of Jha in view of Salinas with the teaching of Singh to execute containers in isolation from each other.  (Singh, column 5, line 24) 
    Regarding claim 22, Masurekar in view of Jha in view of Salinas discloses all of the features with respect to claim 17 as outlined above. Masurekar discloses:   
the method further comprises binding a third database instance container to the to a third IP address of the first pool of the first plurality of IP addresses of the first host server; the method further comprises binding a fourth database instance container to the to a fourth IP address of the second pool of the second plurality of IP addresses of the second host server;  (See Masurekar, [0002], line 17- As such, a DHCP server can assign IP addresses to data compute nodes that are on different subnets of logical networks even when these subnets have overlapping IP address ranges; [0135], e.g. line 3- However, virtual machines are merely one example of data compute nodes (DCNs) or data compute end nodes, also referred to as addressable nodes. DCNs may include non-virtualized physical hosts, virtual machines, containers that run on top of a host operating system without the need for a hypervisor or separate operating system, and hypervisor kernel network interface modules. (Note: Examiner interprets that “data compute nodes” as containers); see also [0010] Since a DHCP packet is a broadcast packet, when a data compute node (e.g., a virtual machine, a container, a namespace, etc.) sends out a DHCP request packet for example to request an IP address, the logical switch to which the DCN is coupled, forwards the packet to all destinations on the logical switch; [0096], line 11- the management plane generates one or more DHCP configuration databases (e.g., stored in one or more edge nodes that implement the DHCP server modules) that keep the DHCP profile's data and logical servers' data for each logical network; [0135], line 5- DCNs may include non-virtualized physical hosts, virtual machines, containers that run on top of a host operating system without the need for a hypervisor or separate operating system, and hypervisor kernel network interface modules.)
  However Masurekar does not clearly disclose: the first database instance container and the second database instance container belong to a first cluster; third database instance container of a second cluster to the first bonded network interface and also to a third IP address of the first pool of the first plurality of IP addresses of the first host server; a fourth database instance container of the second cluster; and also to the first bonded network interface;  such that a third database deployed inside the third database instance container has direct access to the first host server; and also to the second bonded network interface; such that a fourth database deployed inside the fourth database instance container has direct access to the second host server; and the method further comprises selecting one of the first host server or the second host server for binding of at least one additional database instance container to (1) an IP address of the one of the first host server or (2) an IP address of the second host server based upon at least one of one or more of resource availability of the first host server relative to the second host server; or a number of database instance containers already bound to the first host server relative to the second host server.   
   However Jha discloses:
and also to the first bonded network interface;  and also to the second bonded network interface; (Jha, [0035], line 6- Further, for each VLAN, there is a separate binding between the single logical NIC 112 and the TCP/IP stack 121 for exchanging TCP/IP communications associated with the VLAN. The procedure for configuring a range of IP addresses as a VLAN and assigning machines to the VLAN is well known to those skilled in the art) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Masurekar with the teaching of Jha to provide a reliable and persistent interface to the operating system and to the network hardware, thereby improving the reliability and ease-of-configuration of the computing device and also to improve communications security by supporting the 802.lX and the 802 .1 Q networking standards. (Jha, abstract); 
  However Masurekar in view of Jha does not clearly disclose: 
the first database instance container and the second database instance container belong to a first cluster; third database instance container of a second cluster to a third IP address of the first pool of the first plurality of  IP addresses of the first host server such that a third database deployed inside the third database instance container has direct access to the first host server; such that a fourth database deployed inside the fourth database instance container has direct access to the second host server; and the method further comprises selecting one of the first host server or the second host server for binding of at least one additional database instance container to an IP address of the one of the first host server or the second host server based upon at least one of one or more of resource availability of the first host server relative to the second host server or a number of database instance containers already bound to the first host server relative to the second host server.
  However Salinas discloses:
such that a third database deployed inside the third database instance container has direct access to the first host server; such that a fourth database deployed inside the fourth database instance container has direct access to the second host server; (See Salinas, [0036] In general, during creation of a database instance within a  container, guest 346 can communicate with a package manager 350 to request  instantiation of the database instance; [0003], line 4- one or more containers each including a database instance and at least one database; [0027], line 13- each container can include a database instance (and multiple databases); [0016], line 5- embodiments may implement such database operations using container-based virtualization in which faster access times can be realized due to the direct interaction between a database instance in the container and a physical mass storage device such as disk-based storage of a host computing platform including the container.  In this way, the overhead consumed in conventional virtualization environments to interface with a virtual hard disk interposed between a guest and an underlying physical storage device can be avoided.) 
 and the method further comprises selecting one of the first host server or the second host server for binding of at least one additional database instance container to  (1) an IP address of the first host server or (2) an IP address of the second host server based upon at least one of one or more of: resource availability of the first host server relative to the second host server; or a number of database instance containers already bound to the first host server relative to the second host server.   (See Salinas [0041], To this end, the scheduler can request capacity information from a data store, namely block storage 360 of FIG. 5. The data store can provide this information, and based at least in part on this information, the scheduler can determine an available node and pass a message with the request to create the database instance to a queue for this node)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Masurekar in view of Jha with the teaching of Salinas to provide wide scalability of databases for multiple customers of a datacenter (Salinas, [0008]) and also faster access times can be realized due to the direct interaction between a database instance in the container (Salinas, [0016])   
         However Masurekar in view of Jha in view of Salinas does not clearly disclose: the first database instance container and the second database instance container belong to a first cluster; third database instance container of a second cluster; a fourth database instance container of the second cluster; 
    However Singh discloses:  
 the first database instance container and the second database instance container belong to a first cluster;  ; third database instance container of a second cluster; a fourth database instance container of the second cluster; (See Singh, column 16, lines 13-18- The system hardware 340 may include one or more hosts 342, also referred to as host computer systems. Each of the hosts 342 may be any device or equipment configured to execute instructions for performing data computation, manipulation, or storage tasks, such as a computer or a server; column 3, lines 39-43- a "task definition" or "task definition file" may refer to file specifying a set of linked containers (i.e., a set of containers that, when running on a host computing system, are associated with each other) that are assigned to start as a group; column 2, lines 4-11, creating clusters of software container instances for running software containers for customers of a computing resource service provider… software container instances may be registered or deregistered from the cluster as needed to fit the needs of the customer; column 5, line 8- the customer 102 may have more than one cluster. Thus, the customer 102 may launch one or more clusters and then manage user and application isolation of the containers 118 within each cluster through application programming interface calls; column 6, line 53- For example, the customer may specify that "instances 1-10" should comprise a first cluster and "instances 11-15" should comprise a second cluster. Thereafter, when the customer submits a launch request for a container, the customer may specify whether the container should be launched in the first cluster or the second cluster. Each cluster may have a cluster identifier (ID) that uniquely distinguishes the clusters from each other.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Masurekar in 


  Regarding claim 23, Masurekar in view of Jha in view of Salinas in view of Singh discloses all of the features with respect to claim 22 as outlined above. Masurekar in view of Jha in view of Salinas does not clearly disclose: 
when utilization of the first cluster exceeds a defined threshold, deploying a first additional database instance container to the first cluster; when utilization of the second cluster exceeds the defined threshold, deploying a second additional database instance container to the second cluster; when utilization of the first cluster falls below the defined threshold, eliminating a database instance container from the first cluster; and when utilization of the second cluster falls below the defined threshold, eliminating a database instance container from the second cluster.  
     However Singh discloses:
when utilization of the first cluster exceeds a defined threshold, deploying a first additional database instance container to the first cluster; when utilization of the second cluster exceeds the defined threshold, deploying a second additional database instance container to the second cluster; when utilization of the first cluster falls below the defined threshold, eliminating  a database instance container from the first cluster; and when utilization of the second cluster falls below the defined threshold, eliminating a database instance container from the second cluster.  (See Singh, column 10, line 22- Because containers may be run in any available container instance with sufficient resources in the cluster, containers may be scaled up or down within the cluster as needed, provided enough container instances are available. If the number of container instances in a cluster is insufficient, additional container instances may be created and registered to the cluster through the cluster manager. If an overabundance of container instances exist in the cluster, some container instances may be deregistered from the cluster via the cluster manager; column 15, line 10- the resource monitoring service may trigger an alarm if one of the metrics (e.g., central processing unit usage by processes of a container) provided by the telemetry service 212 exceeds a threshold. Note, in some implementations, the telemetry service may be configurable to specify the alarm conditions 212 and thresholds.) 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Masurekar in view of Jha in view of Salinas with the teaching of Singh to provide different clusters for different types of tasks, (Singh, column 6, line 63) and also to register or deregister the software container instances from the cluster as needed to fit the needs of the customer. (Singh, column 2, lines 9-11)


    Regarding claim 24, Masurekar in view of Jha in view of Salinas discloses all of the features with respect to claim 17 as outlined above. Masurekar in view of Jha does not clearly disclose:  specifying an amount of storage space required for an additional database instance container; determining which one of the first host server  or the second host server has sufficient space to create a redundant array of independent discs (RAID) volume; and deploying the additional database instance container to the one of the first host server or the second host server determined to have sufficient space to create the RAID volume.  
   However Salinas discloses:
determining which one  of the first host server  or the second host server has sufficient space to create a redundant array of independent discs (RAID) volume; and deploying the additional database instance container to the one of the first host server or the second host server determined to have sufficient space to create the RAID volume.  (See Salinas – [0026], e.g. line 6-  Each cabinet can include a SAN 120a and 120b and multiple hosts ll5al-an and 11561_6n…line 10, As an example, each SAN 120 can be a 4 TB storage formed of multiple disk drives or other mass storage devices. To provide for redundancy, error recovery and so forth, the data present in a given cabinet's SAN can be mirrored or replicated to the SAN of the other cabinet according to a given RAID protocol, e.g., a RAIDlO implementation; [0041], To this end, the scheduler can request capacity information from a data store, namely block storage 360 of FIG. 5. The data store can provide this information, and based at least in part on this information, the scheduler can determine an available node and pass a message with the request to create the database instance to a queue for this node;  [0036] during creation of a database instance within a  container, guest 346 can communicate with a package manager 350 to request  instantiation of the database instance; [0003], line 4- one or more containers each including a database instance and at least one database; [0027], line 13- each container can include a database instance (and multiple databases))
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Masurekar 
    However Masurekar in view of Jha in view of Salinas does not clearly disclose:  
specifying an amount of storage space required for an additional database instance container; and deploying the additional database instance container to the one of the first host server or the second host server determined to have sufficient space
  However Singh discloses:
specifying an amount of storage space required for an additional database instance container; (See Singh, column 5, line 21-  Thus, the containers 118 may each run on an operating system ( e.g., using memory, CPU, and storage allocated by the operating system) an operating system of the container instance 114 and execute in isolation from each other (e.g., each container may have in isolated view of the file system of the operating system); column 3, line 54- The task definition file 104 may contain all the information needed to place containers 118 in a cluster 116… see also lines 60-66; An example of a task definition may be:
 { 'db':
 { 'Image': 'forest/postgresql',
'Ports': ['5432'],
'CPU' : 1000,
'Memory': 1073741824
},
1 gigabyte of memory, and the first task uses port 5432.)  
and deploying the additional database instance container to the one of the first host server or the second host server determined to have sufficient space (See Singh, column 10, line 22- Because containers may be run in any available container instance with sufficient resources in the cluster, containers may be scaled up or down within the cluster as needed, provided enough container instances are available. If the number of container instances in a cluster is insufficient, additional container instances may be created and registered to the cluster through the cluster manager; column 15, line 10- the resource monitoring service may trigger an alarm if one of the metrics (e.g., central processing unit usage by processes of a container) provided by the telemetry service 212 exceeds a threshold. Note, in some implementations, the telemetry service may be configurable to specify the alarm conditions 212 and thresholds. [0036] during creation of a database instance within a  container, guest 346 can communicate with a package manager 350 to request  instantiation of the database instance; [0003], line 4- one or more containers each including a database instance and at least one database; [0027], line 13- each container can include a database instance (and multiple databases)) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Masurekar in view of Jha in view of Salinas with the teaching of Singh to provide different clusters for 


Claims 9-15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 9,256,467) in view of Masurekar, (US 2017/0317969) in view of Salinas (US 20130151680) in further view of Jha et al. (US 2008/0056120)

   Regarding claim 9, Singh discloses: A system comprising: one or more processors; (See Singh, column 2, line 13- one or more processors of a computer system)   and one or more non-transitory storage devices storing computing instructions configured to run on the one or more processors (column 41, line 42- The computer-readable storage medium may be non-transitory.) and perform: deploying a first database instance container at a first host server, the first database instance container belonging to a first cluster; deploying a second database instance container at a second host server, the second database instance container belonging to the first cluster; deploying a third database instance container at the first host server, the third database instance container belonging to a second cluster;  deploying a fourth database instance container at the second host server, the fourth database instance container belonging to the second cluster; (See Singh, column 16, lines 13-18- The system hardware 340 may include one or more hosts 342, also referred to as host computer systems. Each of the server; column 3, lines 39-43- a "task definition" or "task definition file" may refer to file specifying a set of linked containers (i.e., a set of containers that, when running on a host computing system, are associated with each other) that are assigned to start as a group; column 2, lines 4-11, creating clusters of software container instances for running software containers for customers of a computing resource service provider… software container instances may be registered or deregistered from the cluster as needed to fit the needs of the customer; column 5, line 8- the customer 102 may have more than one cluster. Thus, the customer 102 may launch one or more clusters and then manage user and application isolation of the containers 118 within each cluster through application programming interface calls; column 6, line 53- For example, the customer may specify that "instances 1-10" should comprise a first cluster and "instances 11-15" should comprise a second cluster. Thereafter, when the customer submits a launch request for a container, the customer may specify whether the container should be launched in the first cluster or the second cluster. Each cluster may have a cluster identifier (ID) that uniquely distinguishes the clusters from each other.)
the first database instance container of the first cluster; the second database instance container of the first cluster; the third database instance container of the second cluster; the fourth database instance container of the second cluster (See Singh, column 16, lines 13-18- The system hardware 340 may include one or more hosts 342, also referred to as host computer systems. Each of the hosts 342 may be any device or equipment configured to execute instructions for performing data computation, manipulation, or storage tasks, such as a computer or a server; column 3, lines 39-43- a "task definition" or "task definition file" may refer to file specifying a set of a set of containers that, when running on a host computing system, are associated with each other) that are assigned to start as a group; column 2, lines 4-11, creating clusters of software container instances for running software containers for customers of a computing resource service provider… software container instances may be registered or deregistered from the cluster as needed to fit the needs of the customer; column 5, line 8- the customer 102 may have more than one cluster. Thus, the customer 102 may launch one or more clusters and then manage user and application isolation of the containers 118 within each cluster through application programming interface calls; column 6, line 53- For example, the customer may specify that "instances 1-10" should comprise a first cluster and "instances 11-15" should comprise a second cluster. Thereafter, when the customer submits a launch request for a container, the customer may specify whether the container should be launched in the first cluster or the second cluster. Each cluster may have a cluster identifier (ID) that uniquely distinguishes the clusters from each other.)   
    However Singh fails to disclose:
binding the first database instance container of the first cluster to a first internet protocol (IP) address of a first plurality of IP addresses of the first host server such that a first database deployed inside the first database instance container has direct access to the first host server; binding the second database instance container of the first cluster to a second IP address of a second plurality of IP addresses of the second host server such that a second database deployed inside the second database instance container has direct access to the second host server; binding the third database instance container of the second cluster to a third IP address of the first plurality of IP addresses of the first host server such that a third database deployed inside the third database instance container has direct access to the first host server; and binding the fourth database instance container of the second cluster to a fourth IP address of the second plurality of IP addresses of the second host server such that a fourth database deployed inside the fourth database instance container has direct access to the second host server, wherein: the first host server comprises the first plurality of IP addresses; and 602093455.34Attorney Docket No.: 2284US01/1761284.592 the second host server comprises the second plurality of IP addresses that are different from and non-overlapping with the first plurality of IP addresses; and binding the first database instance container to the first IP address comprises: accessing a switch comprising a port coupled to a network interface controller of a first plurality of network interface controllers available in the first host server; configuring a virtual local network on the port of the switch; and binding the virtual local area network to the network interface controller with the first IP address.
  However Masurekar discloses:
binding the first database instance container to a first internet protocol (IP) address of the first plurality of IP addresses of the first host server; binding the second database instance container  to a second IP address of the second plurality of IP addresses of the second host server; 800755.10 38Docket No. WMT-16-006-US/0398055binding the third database instance container to a third IP address of the first plurality of IP addresses of the first host server; and binding the fourth database instance container to a fourth IP address of the second plurality of IP addresses of the second host server.   (See Masurekar, [0002], line 17- As such, a DHCP server can assign IP addresses to data compute nodes that are on different subnets of logical networks even when these subnets have overlapping IP address ranges; [0135], e.g. line 3- However, virtual machines are merely one example of data compute nodes (DCNs) or data compute end nodes, also referred to as addressable nodes. DCNs may include non-virtualized physical hosts, virtual machines, containers that run on top of a host operating system without the need for a hypervisor or separate operating system, and hypervisor kernel network interface modules. (Note: Examiner interprets that “data compute nodes” as containers); see also [0010] Since a DHCP packet is a broadcast packet, when a data compute node (e.g., a virtual machine, a container, a namespace, etc.) sends out a DHCP request packet for example to request an IP address, the logical switch to which the DCN is coupled, forwards the packet to all destinations on the logical switch; [0096], line 11- the management plane generates one or more DHCP configuration databases (e.g., stored in one or more edge nodes that implement the DHCP server modules) that keep the DHCP profile's data and logical servers' data for each logical network; [0135], line 5- DCNs may include non-virtualized physical hosts, virtual machines, containers that run on top of a host operating system without the need for a hypervisor or separate operating system, and hypervisor kernel network interface modules.)
wherein: the first host server comprises the first plurality of IP addresses;  601365097.35Attorney Docket No.: 2284US01/1761284.592the second host server comprises the second plurality of IP addresses that are different from and non-overlapping with the first plurality of IP addresses. 
(See Masurekar ,[0035] The logical DHCP server 135 manages static IP addresses, as well as a pool of IP addresses; [0048] different logical DHCP servers of a first set of logical networks may be mapped to a first DHCP server module that executes on a first edge node (in a first edge cluster), while the logical DHCP servers of a second set of logical networks are mapped to a second DHCP server module that executes on a second edge node (e.g., in the same first edge cluster or a different, second edge cluster); [0107] e.g. line 1, a logical router that acts as a relay agent couples to a logical switch that is connected to a logical DHCP server …line 12, embodiments require the two different subnets of the logical network (i.e., two subnets that do not have overlapping IP address ranges); [0046], line 5- different subsets of DCNs reside on different host machines that also execute the MFEs.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Singh with the teaching of Masurekar to assign an IP address to a data computer node (Masurekar, abstract)    
  However Singh in view of Masurekar does not clearly disclose:  
   such that a first database deployed inside the first database instance container has direct access to the first host server; such that a second database deployed inside the second database instance container has direct access to the second host server;  such that a third database deployed inside the third database instance container has direct access to the first host server; such that a fourth database deployed inside the fourth database instance container has direct access to the second host server; and binding the first database instance container to the first IP address comprises: accessing a switch comprising a port coupled to a network interface controller of a first plurality of network interface controllers available in the first host server; configuring a virtual local network on the port of the switch; and binding the virtual local area network to the network interface controller with the first IP address.

   However Salinas discloses: 
 such that a first database deployed inside the first database instance container has direct access to the first host server; such that a second database deployed inside the second database instance container has direct access to the second host server; such that a third database deployed inside the third database instance container has direct access to the first host server; such that a fourth database deployed inside the fourth database instance container has direct access to the second host server, (See Salinas, [0036] In general, during creation of a database instance within a container, guest 346 can communicate with a package manager 350 to request instantiation of the database instance; [0003], line 4- one or more containers each including a database instance and at least one database; [0027], line 13- each container can include a database instance (and multiple databases); [0016] In various embodiments, a database as a service (DBaaS) can be provided in a multi-tenant datacenter environment.  By provision of a DBaaS, users of the datacenter can perform database operations with great scalability and improved access times.  As will be discussed herein, embodiments may implement such database operations using container-based virtualization in which faster access times can be realized due to the direct interaction between a database instance in the container and a physical mass storage device such as disk-based storage of a host computing platform including the container.  In this way, the overhead consumed in conventional virtualization environments to interface with a virtual hard disk interposed between a guest and an underlying physical storage device can be avoided. )  
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Singh in view of Masurekar with the teaching of Salinas to provide wide scalability of databases for multiple customers of a datacenter (Salinas, [0008]) and also faster access times can be realized due to the direct interaction between a database instance in the container (Salinas, [0016])
   However Singh in view of Masurekar in view of Salinas does not clearly disclose:    and binding the first database instance container to the first IP address comprises: accessing a switch comprising a port coupled to a network interface controller of a first plurality of network interface controllers available in the first host server;  and binding the virtual local area network to the network interface controller with the first IP address.
  However Jha discloses:
and binding the first database instance container to the first IP address comprises: accessing a switch comprising a port coupled to a network interface controller of a first plurality of network interface controllers available in the first host server; (Jha, [0019], line 2- The switch 104 is coupled to the remote machine 106 through a network interface 105 and is coupled to NICs 151, 152 and 153 through network interfaces 107, 108 and 109, respectively.)
configuring a virtual local network on the port of the switch; (Jha, [0035]  the computing device 102 may have one or more VLAN assigmnents that are common to each of NICs 151, 152 and 153 in the team. Each such VLAN assignment represents an IP address for the computing device 102 within the IP address range defined for that VLAN; [0019], line 2-The switch 104 is coupled to the remote machine 106 through a network interface 105 and is coupled to NICs 151, 152 and 153 through network interfaces 107, 108 and 109, respectively. [0032], e.g. line 11- The networking protocol for a NIC to request and receive a credential from an 802.lX-compatible switch is well known to those skilled in the art.)
and binding the virtual local area network to the network interface controller with the first IP address. (Jha, [0035], line 6- Further, for each VLAN, there is a separate binding between the single logical NIC 112 and the TCP/IP stack 121 for exchanging associated with the VLAN. The procedure for configuring a range of IP addresses as a VLAN and assigning machines to the VLAN is well known to those skilled in the art) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Singh in view of Masurekar in view of Salinas with the teaching of Jha to provide a reliable and persistent interface to the operating system and to the network hardware, thereby improving the reliability and ease-of-configuration of the computing device and also to improve communications security by supporting the 802.lX and the 802 .1 Q networking standards. (Jha, abstract); 


   Regarding claim 10, Singh in view of Masurekar in view of Salinas in view of Jha discloses all of the features with respect to claim 9 as outlined above. Singh does not clearly disclose:   the first host server further comprises a first bonded network interface; and the second host server further comprises a second bonded network interface.  
     However Jha discloses: 
the first host server further comprises a first bonded network interface; and the second host server further comprises a second bonded network interface.  (Jha, [0015], line 8- the NICs 151, 152 and 153 are configured as team, sharing a common IP address and having separate MAC addresses. Importantly, the team is represented to the operating system 111 and the application program 110 as a single "virtual" NIC, as opposed to a collection of three related NICs. The single logical NIC 112 constitutes this virtual NIC; abstract- aggregating a plurality of NICs in a computing device into a single NIC as seen by that computing device's operating system; [0035], line 33- In this configuration, the computing device 102 may communicate with computing devices assigned to any of the VLANs associated with any of the virtual function drivers included in the single logical NIC 112)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Singh in view of Masurekar in view of Salinas with the teaching of Jha to provide a reliable and persistent interface to the operating system and to the network hardware, thereby improving the reliability and ease-of-configuration of the computing device and also to improve communications security by supporting the 802.lX and the 802 .1 Q networking standards. (Jha, abstract); 

    Regarding claim 11, Singh in view of Masurekar in view of Salinas in view of Jha discloses all of the features with respect to claim 10 as outlined above.  Singh in view of Masurekar in view of Salinas fails to disclose:  wherein the one or more non-transitory storage devices storing the computing instructions are configured to run on the one or more processors and further perform: aggregating the first plurality of network interface controllers available in the first host server to create the first bonded network interface in active-active mode; and aggregating a second plurality of network interface controllers available in the second host server to create the second bonded network interface in active-active mode. 
        However Jha discloses:
wherein the one or more non-transitory storage devices storing the computing instructions are configured to run on the one or more processors and further perform: aggregating the first plurality of network interface controllers available in the first host server to create the first bonded network interface in active-active mode; and aggregating a second plurality of network interface controllers available in the second host server to create the second bonded network interface in active-active mode.  (Jha [0009], e.g. line 4- The computing device includes a first network interface card (NIC) and a second NIC configured as a team of NICs, an operating system that includes a software stack for managing network connections, a network resource manager configured to perform load balancing and fail-over operations, where each of the first NIC and the second NIC is coupled to the network resource manager; [0004], e.g. line 8- One aspect of using this team configuration is that network traffic between the computing device and other computing devices in the network may be distributed among the NICs in the team such that the overall throughput of the team may be maximized. This type of operation is referred to as "load balancing." Another aspect of using a team configuration is that network traffic may be migrated from a nonfunctional or unreliable NIC within the team to a functional or more reliable NIC within the team. This type of operation is referred to as "fail-over.")  
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Singh in view of Masurekar in view of Salinas with the teaching of Jha to provide a reliable and persistent interface to the operating system and to the network hardware, thereby improving the reliability and ease-of-configuration of the computing device and also to improve communications security by supporting the 802.lX and the 802 .1 Q networking standards. (Jha, abstract); 


   Regarding claim 12,  Singh in view of Masurekar in view of Salinas in view of Jha discloses all of the features with respect to claim 10 as outlined above. Claim 12 further recites:   wherein the one or more non-transitory storage devices storing the computing instructions are configured to run on the one or more processors and further perform: storing application data of the first database instance container in a first persistent file system and outside the first database instance container; storing application data of the third database instance container in the first persistent file system and outside the third database instance container; storing application data of the second database instance container in a second persistent file system and outside the second database instance container; and storing application data of the fourth database instance container in the second persistent file system and outside the fourth database instance container.  (See Singh, figure 2, container instance 1-M; column 36, line 26- The container service 1522 is configured to create and manage software containers and container instances for the customers 1504 of the computing resource service provider;  column 15, line 21- The container service 200 may also allow data volumes to be linked to containers. Such data volumes may be designated directories within a container, and may be shared with one or more other containers, that may bypass the default file system of the container instance. In In this manner, data may be stored persistently and shared among other containers within the container instance; see also column 15, line 32- The container service 200 may utilize other data storage services, such as the on-demand data storage service 1514 or the block-level data storage service 1510 of FIG. 2, of the computing resource service provider for providing the storage for the data volume; column 35, line 19- A block-level storage device may enable the persistent storage of data used/generated by a corresponding virtual computer system; column 6, line 39, services provided by the container service 200 exist outside and separate from the container instances 218, the customers 202 need not install individual software applications within their respective container instances 218 to provide the functionality afforded by the services; column 5, line 21-  Thus, the containers 118 may each run on an operating system ( e.g., using memory, CPU, and storage allocated by the operating system) an operating system of the container instance 114 and execute in isolation from each other (e.g., each container may have in isolated view of the file system of the operating system))


    Regarding claim 13, Singh in view of Masurekar in view of Salinas in view of Jha discloses all of the features with respect to claim 10 as outlined above. Claim 13 further recites:   deploying an additional database instance container to the first cluster when utilization of the first cluster exceeds a defined threshold; deploying the additional database instance container to the second cluster when utilization of the second cluster exceeds the defined threshold; eliminating the additional database instance container from the first cluster when utilization of the first cluster falls below the defined threshold; and eliminating the additional database instance container from the second cluster when utilization of the second cluster falls below the defined threshold.  (See Singh, column 10, line 22- Because containers may be run in any available container instance with sufficient resources in the cluster, containers may be scaled up or down within the cluster as needed, provided enough container instances are available. If the number of container instances in a cluster is insufficient, additional container instances may be created and registered to the cluster through the cluster manager. If an overabundance of container instances exist in the cluster, some container instances may be deregistered from the cluster via the cluster manager; column 15, line 10- the resource monitoring service may trigger an alarm if one of the metrics (e.g., central processing unit usage by processes of a container) provided by the telemetry service 212 exceeds a threshold. Note, in some implementations, the telemetry service may be configurable to specify the alarm conditions 212 and thresholds.)
  However Singh does not clearly disclose:
wherein the one or more non-transitory storage devices storing the computing instructions are configured to run on the one or more processors and further perform: 602093455.35Attorney Docket No.: 2284US01/1761284.592 automatically allocating and deallocating the first IP address of the first host server to the first database instance container; automatically allocating and deallocating the second IP address of the second host server to the second database instance container; automatically allocating and deallocating the third IP address of the first host server to the third database instance container; automatically allocating and deallocating the fourth IP address of the second host server to the fourth database instance container;
      However Masurekar discloses:
wherein the one or more non-transitory storage devices storing the computing instructions are configured to run on the one or more processors and further perform: 602093455.35Attorney Docket No.: 2284US01/1761284.592 automatically allocating and deallocating the first IP address of the first host server to the first database instance container;  (See Masurekar, [0002], line 17- As such, a DHCP server can assign IP addresses to data compute nodes that are on different subnets of logical networks even when these subnets have overlapping IP address ranges;  [0096], line 4- For example, if the user defines a particular lease time (for IP address) for a logical DHCP server, when the DHCP server module specifies the lease time for a DCN's IP address , the module uses the particular lease time specified in the logical server definition and not the general lease time that is specified in the DHCP profile based on which the logical DHCP server is defined;  [0135], e.g. line 3- However, virtual machines are merely one example of data compute nodes (DCNs) or data compute end nodes, also referred to as addressable nodes. DCNs may include non-virtualized physical hosts, virtual machines, containers that run on top of a host operating system without the need for a hypervisor or separate operating system, and hypervisor kernel network interface modules. ) (Note: Examiner interprets that “data compute nodes” as containers);   
automatically allocating and deallocating the second IP address of the second host server to the second database instance container; automatically allocating and deallocating the third IP address of the first host server to the third database instance container; automatically allocating and deallocating the fourth IP address of the second host server to the fourth database instance container;
(Note: Masurekar’s assigning IP addresses to containers and leasing IP addresse procedures may be repeated for containers)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Singh with the teaching of Masurekar to assign an IP address to a data computer node (Masurekar, abstract)    
  

   Regarding claim 14, Singh in view of Masurekar in view of Salinas in view of Jha discloses all of the features with respect to claim 10 as outlined above. Claim 14 further wherein the one or more non-transitory storage devices storing the computing instructions are configured to run on the one or more processors and further perform: limiting one or more amounts of a central processing unit (CPU) of the system allocated to one or more of the first, second, third, or fourth database instance containers; guaranteeing one or more amounts of the CPU of the system allocated to one or more of the first, second, third, or fourth database instance containers; limiting one or more amounts of memory of the system allocated to one or more of the first, second, third, or fourth database instance containers; and guaranteeing one or more amounts of the memory of the system allocated to one or more of the first, second, third,  or fourth database instance containers.  (See Singh, column 5, line 21-  Thus, the containers 118 may each run on an operating system ( e.g., using memory, CPU, and storage allocated by the operating system) an operating system of the container instance 114 and execute in isolation from each other (e.g., each container may have in isolated view of the file system of the operating system); column 3, line 54- The task definition file 104 may contain all the information needed to place containers 118 in a cluster 116… see also lines 60-66; An example of a task definition may be:
 { 'db':
 { 'Image': 'forest/postgresql',
'Ports': ['5432'],
'CPU' : 1000,
'Memory': 1073741824
},
allocated processing shares of 1,000 and 1 gigabyte of memory, and the first task uses port 5432.)

   Regarding claim 15, Singh in view of Masurekar in view of Salinas in view of Jha discloses all of the features with respect to claim 9 as outlined above. Singh in view of Masurekar does not clearly disclose:  wherein the one or more non-transitory storage devices storing the computing instructions are configured to run on the one or more processors and further perform : receiving a first request from an input device to deploy one or more of the first database instance container or the third database instance container at the first host server; receiving a second request from the input device to deploy one or more of the second database instance container or the fourth database instance container at the second host server; transmitting a first instruction from an output device to deploy the one or more of the first database instance container or the third database instance container at the first host server responsive to the first request from the input device to deploy the one or more of the first database instance container or the third database instance container at the first host server; transmitting a second instruction from the output device to deploy the one or more of the second database instance container or the fourth database instance container at the second host server responsive to the second request from the input device to deploy the one or more of the second database instance container  or the fourth database instance container on the second host server; facilitating  displaying on a device of the first host server at which the one or more of the first database instance container  or the third database instance container has been deployed; and facilitating displaying on a device of the second host server at which the one or more of the second database instance container or the fourth database instance container has been deployed.  
     However Salinas discloses:
wherein the one or more non-transitory storage devices storing the computing instructions are configured to run on the one or more processors and further perform : receiving a first request from an input device to deploy one or more of the first database instance container or the third database instance container at the first host server; receiving a second request from the input device to deploy one or more of the second database instance container or the fourth database instance container at the second host server; transmitting a first instruction from an output device to deploy the one or more of the first database instance container or the third database instance container at the first host server responsive to the first request from the input device to deploy the one or more of the first database instance container or the third database instance container at the first host server; transmitting a second instruction from the output device to deploy the one or more of the second database instance container or the fourth database instance container at the second host server responsive to the second request from the input device to deploy the one or more of the second database instance container  or the fourth database instance container on the second host server; facilitating  displaying on a device of the first host server at which the one or more of the first database instance container  or the third database instance container has been deployed; and facilitating displaying on a device of the second host server at which the one or more of the second database instance container or the fourth database instance container has been deployed.  (See Salinas- Fig. 6, item 410 “Receive Database Creation Request In Scheduler”; [0031], e.g. line 4- Incoming database requests 205 from end users can be communicated, e.g., via a public application programming interface (API) to an application server 210…line 10- In turn, application server 210 can communicate the requests to a scheduler 220; see [0004]-[0005], e.g. [0004] Responsive to a customer request, a scheduler can automatically identify one of the computing hosts to handle the database service for the customer. In addition, a package manager may be coupled to the computing hosts to provide a database instance to a container responsive to a request from a guest operating system (OS) within the container; [0036] In general, during creation of a database instance within a  container, guest 346 can communicate with a package manager 350 to request  instantiation of the database instance; [0018], line 8- Of course, many different types of computing hosts exist, such as different flavors of servers which typically include additional hardware components such as network interface cards (NICs), other I/0 devices, additional computing resources and so forth.)
     Therefore, it would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to incorporate the teaching of Singh in view of Masurekar with the teaching of Salinas to provide wide scalability of databases for multiple customers of a datacenter (Salinas, [0008]) and also faster access times can be realized due to the direct interaction between a database instance in the container (Salinas, [0016])

 wherein the first database instance container is bound to the first IP address of the host server without a virtual network layer. 
   However Masurekar discloses:
wherein the first database instance container is bound to the first IP address of the host server without a virtual network layer. (See Masurekar, [0002], line 17- As such, a DHCP server can assign IP addresses to data compute nodes that are on different subnets of logical networks even when these subnets have overlapping IP address ranges; [0135], e.g. line 3- However, virtual machines are merely one example of data compute nodes (DCNs) or data compute end nodes, also referred to as addressable nodes. DCNs may include non-virtualized physical hosts, virtual machines, containers that run on top of a host operating system without the need for a hypervisor or separate operating system, and hypervisor kernel network interface modules. (Note: Examiner interprets that “data compute nodes” as containers); see also [0010] Since a DHCP packet is a broadcast packet, when a data compute node (e.g., a virtual machine, a container, a namespace, etc.) sends out a DHCP request packet for example to request an IP address, the logical switch to which the DCN is coupled, forwards the packet to all destinations on the logical switch; [0096], line 11- the management plane generates one or more DHCP configuration databases (e.g., stored in one or more edge nodes that implement the DHCP server modules) that keep the DHCP profile's data and logical servers' data for each logical network; [0135], line 5- DCNs may include non-virtualized physical hosts, virtual machines, containers that run on top of a host operating system without the need for a hypervisor or separate operating system, and hypervisor kernel network interface modules.)  
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Singh with the teaching of Masurekar to assign an IP address to a data computer node (Masurekar, abstract)  


  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Masurekar et al. (US 2017/0317969) in view of Jha et al. (US 2008/0056120) in view of Salinas (US 20130151680) in further view of  Patel (US 20160205519)  

  Regarding claim 19, Masurekar in view of Jha in view of Salinas discloses all of the features with respect to claim 17 as outlined above. Masurekar discloses: 
by using one IP address from the first pool of the first plurality of IP addresses of the first host server; by using one IP address from the second pool of the second plurality of IP addresses of the second host server (See Masurekar, [0002], line 17- As such, a DHCP server can assign IP addresses to data compute nodes; [0009],e.g.  line 1- before a user defines a logical DHCP server, the user creates a DHCP profile. The defined DHCP profile captures DHCP configurations that can be shared by multiple logical DHCP servers, such as…static bindings, and IP pools. )
  However Masurekar does not clearly disclose: 
creating the first database instance container at the first host server  by using one IP address from the first pool of the first plurality of IP addresses of the first host server  to create the first IP address on the first bonded network interface at the first host server; creating the second database instance container at the second host server  by using one IP address from the second pool of the second plurality of IP addresses of the second 602093455.38Attorney Docket No.: 2284US01/1761284.592 host server 
 to create the second IP address on the second bonded network interface at the second host server; and eliminating at least one of the first database instance container or the second database instance container; when the first database instance container is eliminated, returning the first IP address of the first database instance container to the first pool of the first plurality of IP addresses of the first host server; and when the second database instance container is eliminated, returning the second IP address of the second database instance container to the second pool of the second plurality of IP addresses of the second host server.  
    However Jha discloses:
by using one IP address from the first pool of the first plurality of IP addresses of the first host server 800755.10 45Docket No. WMT-16-006-US/0398055to create a first IP address on the first bonded network interface at the first host server; by using one IP address from the second pool of the second plurality of IP addresses of the second host server to create the second IP address on the second bonded network interface at the second host server; (Jha, [0015], line 8- the NICs 151, 152 and 153 are configured as team, sharing a common IP address and having separate MAC addresses. Importantly, the team is represented to the operating system 111 and the application program 110 as a single "virtual" NIC, as opposed to a collection of three related NICs. The single logical NIC 112 constitutes this virtual NIC; abstract- aggregating a plurality of NICs in a computing device into a single logical NIC as seen by that computing device's operating system; [0035], line 6- Further, for each VLAN, there is a separate binding between the single NIC 112 and the TCP/IP stack 121 for exchanging TCP/IP communications associated with the VLAN. The procedure for configuring a range of IP addresses as a VLAN and assigning machines to the VLAN is well known to those skilled in the art)
  However Masurekar in view of Jha does not clearly disclose:
creating the first database instance container at the first host server; creating the second database instance container at the second host server
   However Salinas discloses:
 creating the first database instance container at the first host server; creating the second database instance container at the second host server (See Salinas, [0003], a system that has multiple computing hosts each having a hypervisor to provide a virtual environment for the host and one or more containers each including a database instance and at least one database; [0036] In general, during creation of a database instance within a  container, guest 346 can communicate with a package manager 350 to request  instantiation of the database instance;  [0027], line 13- each container can include a database instance (and multiple databases))
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Masurekar in view of Jha with the teaching of Salinas to provide wide scalability of databases for multiple customers of a datacenter (Salinas, [0008]) and also faster access times can be realized due to the direct interaction between a database instance in the container (Salinas, [0016])  
     Masurekar in view of Jha in view of Salinas is silent to disclose: eliminating at least one of the first database instance container or the second database instance container; when the first database instance container is eliminated, returning the first IP address of the first database instance container to the first pool of the first plurality of IP addresses of the first host server; and when the second database instance container is eliminated, returning the second IP address of the second database instance container to the second pool of the second plurality of IP addresses of the second host server. 
  However Patel discloses:
 eliminating at least one of the first database instance container or the second database instance container; when the first database instance container is eliminated, returning the first IP address of the first database instance container to the first pool of the first plurality of IP addresses of the first host server; and when the second database instance container is eliminated, returning the second IP address of the second database instance container to the second pool of the second plurality of IP addresses of the second host server.  (See Patel, [00036], line 15- container management layer 204 may transmit scaling triggers to virtual infrastructure management layer 206 to instantiate new compute nodes or to remove compute nodes as desired; see also [0060], line 13- the component queries an internal DNS 602 to obtain a list of active IPs for that service and randomly picks one of the IP addresses from the returned pool of IPs.)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Masurekar in view of Jha in view of Salinas with the teaching of Patel to scale the system when needed based on the platform metrics (Patel, [0036])


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166